Order, Supreme Court, New York County (Jane Solomon, J.), entered December 18, 2001, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff was convicted, upon his guilty plea, of murder in the second degree (People v Standley, 140 AD2d 728 [1988], lv denied 72 NY2d 925 [1988]). Plaintiff’s various applications for postconviction relief, including his federal habeas corpus petition on which he was represented by defendant, were all unavailing. Accordingly, this action for legal malpractice must be dismissed; while the determination of guilt against plaintiff remains undisturbed, no cause of action attributing plaintiff’s conviction to negligent legal representation will lie (Carmel v Lunney, 70 NY2d 169, 173 [1987]; Christy & Viener v Sagona, 269 AD2d 284 [2000]).
We have considered plaintiff’s procedural arguments and find them unavailing. Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Williams, JJ.